Name: Council Regulation (EEC) No 4198/88 of 21 December 1988 allocating, for 1989 catch quotas between Member States for vessels fishing in Swedish waters
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 31 . 12 . 88No L 369 / 54 COUNCIL REGULATION (EEC) No 4198 / 88 of 21 December 1988 allocating, for 1989 catch quotas between Member States for vessels fishing in Swedish waters THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas to ensure efficient management of the catch possibilities available, they should be allocated among the Member States as quotas in accordance with Article 4 of Regulation (EEC) No 170/ 83 ; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2241 / 87 of 23 July 1987 establishing certain control measures for fishing activities ( 3 ). Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170 / 83 of 25 January 1983 , establishing a Community system for the conservation and management of fishery resources ( 1 ), as amended by the Act of Accession of Spain and Portugal (2 ), and in particular Article 1 1 thereof, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission, Whereas the Community and Sweden have initialled an Agreement on their mutual fishing rights for 1989, which provides , inter alia , for the allocation of certain catch quotas to Community vessels in the Swedish fishing zone ; Article 1 From 1 January to 31 December 1989 , vessels flying the flag of a Member State shall be authorized to make catches within the quota limits set out in the Annex in waters falling within the fisheries jurisdiction of Sweden . Whereas it is for the Community to lay down , in accordance with Article 3 of Regulation (EEC) No 170/ 83 , the conditions subject to which these catch quotas may be used by Community fishermen; Article 2 This Regulation shall enter into force on 1 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1988 . For the Council The President V. PAPANDREOU ( ») OJ No L 24, 27. 1 . 1983 , p. 1 . ( 2 ) OJ No L 302 , 15 . 11 . 1985 , p. 1 . ( 3 ) OJ No L 207 , 29 . 7 . 1987 , p. 1 . No L 369 /5531 . 12 . 88 Official Journal of the European Communities ANNEX Allocation of Community catch quotas in Swedish waters for 1989 ( 2 ) (tonnes) Species ICES-division Community catch quotas Quotas allocated to Member States Cod Herring Salmon III d III d III d 2 500 0 ) 1 500 40 Denmark Germany Denmark Germany Denmark Germany 1 830 670 860 640 35 5 (') An additional 60 tonnes (Denmark: 45 tonnes; Germany: 15 tonnes) may be taken either as flatfish by-catch in the cod fishery or as cod . ( 2 ) Except for an area defined by straight lines connecting the following coordinates : 58 °46,836' N 58 °29,000' N 58 °12,000'N 57 °54,691 ' 57 °44,000' N 57 °33,800' N 57 °26,717'N 57 °14,192'N 56 °58,000' N 56 °45,000' N 56 °35,000' N 56 °27,000' N 56 °15,000'N 56 °02,433 ' N 55 °S8,863 ' N 55 °57,300' N 55 °53,482'N 55 °53,361'N 55 °57,300' N 56 ° 17,000' N 56 °37,000' N 56 °57,000' N 57 °17,000' N 57 °27,000' N 57 °48,000' N 58 °00,000' N 58 °13,000' N 58 °29,000' N 58 °46,514' N 58 °46,836'N 20 °28,672' E 20 °26,590' E 20 °22,502' E 20 °24,920' E 20 °14,139'E 20 °03,965 ' E 20 °02,160'E 19 °53,565'E 19 °40,270' E 19 °31,720'E 19 °25,070' E 19 °21,070'E 19 °13,565'E 19 °05,669' E 19 °04,876'E 19 °04,049' E 18 °56,777' E 18 °56,943'E 19 °07,273'E 19 °24,065' E 19 °36,869' E 19 °51,070'E 20 ° 11 ,090' E 20 ° 13 ,090' E 20 °33,336'E 20 °39,090' E 20 °32,090' E 20 °33 ,090' E 20 °29 ,982' E 20 °28,672' E